Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 1 of 13 PageID# 2917




                                                                       K
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 2 of 13 PageID# 2918
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 3 of 13 PageID# 2919
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 4 of 13 PageID# 2920
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 5 of 13 PageID# 2921
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 6 of 13 PageID# 2922
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 7 of 13 PageID# 2923
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 8 of 13 PageID# 2924
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 9 of 13 PageID# 2925
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 10 of 13 PageID# 2926
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 11 of 13 PageID# 2927
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 12 of 13 PageID# 2928
Case 4:15-cv-00054-AWA-RJK Document 200-12 Filed 04/09/19 Page 13 of 13 PageID# 2929
